IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-09-00247-CR
 
In
re Hernando Estrada Ramirez
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
In this original proceeding, Relator
Hernando Estrada Ramirez seeks mandamus relief from the Respondent trial
judge’s denial of his motion for judgment nunc pro tunc.  Relator asserts that,
based on the indictment’s allegations and the jury’s verdict, the judgment of
conviction incorrectly includes a deadly-weapon finding made by the trial
judge.
Because Relator has not provided us with
an adequate, sworn record (namely, the indictment, the jury charge, and the judgment),
we deny his petition.
 
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Petition
denied
Opinion
delivered and filed September 9, 2009
Do
not publish
[OT06]